Citation Nr: 0936530	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-27 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS), to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had service in the Indiana Army National Guard 
(INARNG) from April 1972 to August 1973.  He also had active 
service from August 1973 to September 1978 and from October 
1990 to May 1992, with service from October 1990 to January 
1991 in support of Operation Desert Shield.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran requested a hearing before the Board in August 
2006 in conjunction with the current claim.  In July 2008, 
the Veteran submitted a written statement to the RO in which 
he withdrew his request for a hearing in this case.  Thus, 
the Veteran's request for a hearing is withdrawn.  38 C.F.R. 
§ 20.704(d) (2008).


FINDINGS OF FACT

1.  The Veteran does not have a "qualifying chronic 
disability" as defined by 38 C.F.R. § 3.317.

2.  Bilateral carpal tunnel syndrome was not present in 
service, and any currently diagnosed bilateral carpal tunnel 
syndrome is not attributable to any event, injury, or disease 
during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral carpal tunnel syndrome, to include as due to 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that his currently 
diagnosed bilateral CTS is related to service, and in 
particular, to his spray painting of numerous military 
vehicles.  In the alternative, he asserts that the bilateral 
CTS is due to undiagnosed illness given his service in Saudi 
Arabia in support of Operation Desert Shield during the 
Persian Gulf War.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2008). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) 
(2008).  A "Persian Gulf Veteran" is one who served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 C.F.R. § 3.317(d).  

There are three types of "qualifying chronic disabilities" 
for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed 
illness; (2) a medically unexplained chronic multi-symptom 
illness defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome); or (3) a diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  38 C.F.R § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A "medically unexplained chronic multi-symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  There are currently no 
diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

As noted above, the Veteran had active service from October 
1990 to May 1992, with service in the Southwest Asia theater 
during the Persian Gulf War from October 1990 to January 
1991.  Therefore, he is a "Persian Gulf Veteran" as defined 
by 38 C.F.R. § 3.317.

Service treatment records (STRs) associated with the 
Veteran's claims file are negative for a diagnosis of or 
treatment for bilateral CTS.  In October 1991, the Veteran 
was afforded a physical examination as part of a Medical 
Evaluation Board (MEB) proceeding.  The examiner diagnosed 
the Veteran as having asthma; possible alveolitis with 
persistent decrease in diffusion in a documented arterial 
oxygen desaturation with exercise; retroversion of the hips; 
and bilateral high-frequency hearing loss.  No references to 
bilateral CTS were included in the MEB report.  The Veteran 
was subsequently found unfit for further duty as a result of 
these conditions and was medically separated from service 
shortly thereafter.  See February 1992 Physical Evaluation 
Board (PEB) Report.

The first pertinent post-service evidence of record is dated 
January 1994.  The Veteran presented to a VA medical facility 
for a Persian Gulf Registry Examination.  Upon physical 
examination, no evidence of clubbing, cyanosis, edema, or 
tremors was noted in the hands or extremities.  The examiner 
also found the Veteran to have "good peripheral pulses."  
Laboratory bloodwork conducted at that time showed an 
elevated white blood count, but the examiner noted that this 
condition was present in previous studies.  It was also noted 
that the Veteran worked as a truck driver.  

In March 1994, the Veteran was afforded a VA Compensation and 
Pension (C&P) joints examination.  Upon physical examination, 
the Veteran had normal range of motion in the elbows, wrists, 
and fingers, although he had some mild, congenital bowing of 
the index and fifth fingers.  This condition, according to 
the examiner, did not contribute to any measurable degree of 
physical impairment or clinical symptoms.  In fact, the 
examiner concluded that the Veteran "may well have some 
degree" of subclinical rheumatoid disease involving his 
joints, but that this condition was "not disabling to any 
measurable degree nor is he in need of any definitive medical 
treatment" for his complaints of joint pain.

The Veteran was afforded a VA nerve conduction study in 
August 1998.  The results of this procedure were interpreted 
to show evidence of bilateral median nerve entrapment of the 
wrist (i.e., carpal tunnel).  No electrodiagnostic evidence 
of myopathy was found.  

The Veteran presented to a VA medical facility in January 
2004 with various physical complaints, including "tremors" 
for the last four to five months.  The duration of the 
tremors, according to the Veteran, was "several" minutes" 
and resolved after movement.      

The Veteran sought additional VA care in August 2007 after 
reporting "sensitivities" in the feet and hands.  He denied 
any weakness, but indicated that he was unable to tolerate 
sheets or some clothing.  A motor, sensory, and reflexes 
examination was normal.  The impression was suspected 
neuropathies and the examiner recommended a follow-up nerve 
conduction study.  VA administered a nerve conduction study 
in October 2007.  The results of this procedure were 
interpreted to show polyneuropathy and right CTS.

The Veteran was afforded a VA C&P peripheral nerves 
examination in March 2008.  He reported that his bilateral 
CTS was related to service, and specifically to painting 
military vehicles with a spray gun for "many days in 
sequence."  At the time of the examination, he reported 
subjective symptoms of bilateral pain and weakness.  The 
Veteran indicated that he wore bilateral hand splints at 
night and took aspirin up to three times per week.  He also 
stated that he worked as a truck driver following discharge 
from service, was currently employed as such, and that the 
course of his bilateral CTS was progressively worse since its 
onset.    

A motor and sensory examination was normal and the Veteran's 
brachioradialis reflexes and finger jerk was +2 bilaterally.  
The examiner reviewed the October 2007 VA nerve conduction 
study report and diagnosed the Veteran as having 
polyneuropathy and right CTS.  Following a review of the 
Veteran's claims file and medical records, the examiner 
concluded:

The [Veteran's] bilateral CTS is less 
likely as not related to his spray 
painting of vehicles while in service.  
[Veteran] did not give history of 
problems with wrist and hand while in 
the military and shortly after until 
1998, when he had a NCV [nerve 
conduction velocity] study done and 
confirmed bilateral CTS.  Given his 
history, he indicates that he did have 
problems with his hands and wrists 
while in the military but did not see 
anyone for it.  Therefore, cannot 
totally exclude that his spray painting 
of vehicles was the onset of his CTS.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this case on either a direct or presumptive 
basis.  

The evidence of record does not reflect objective indications 
of a qualifying chronic disability in this case under 38 
C.F.R. § 3.317.  Aside from the Veteran's own statements, 
there is no in-service medical evidence of record documenting 
bilateral CTS or a disability manifested by wrist and/or hand 
problems.  Although an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness includes neurologic 
signs or symptoms, 38 C.F.R. § 3.317 makes clear that there 
must be at least some objective evidence perceptible to an 
examining physician and other, non-medical factors that are 
capable of independent verification.  Moreover, an 
undiagnosed illness by definition is a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.

Here, the evidence of record includes numerous VA treatment 
records and VA examination reports.  The Board notes that the 
Veteran reported subjective complaints of bilateral hand or 
wrist weakness and pain on more than one occasion, and VA 
nerve conduction studies administered since August 1998 
showed objective medical evidence of bilateral CTS.  In light 
of the fact that the Veteran's subjective complaints of 
bilateral hand or wrist weakness and pain are attributed to a 
known clinical diagnosis (i.e., CTS), the Board concludes 
that the Veteran's service connection claim for bilateral 
CTS, to include as due to undiagnosed illness, must be denied 
on a presumptive basis. 

Although the Board finds that the Veteran is unable to 
substantiate his service connection claim on a presumptive 
basis, the Board is obligated to consider the Veteran's claim 
on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994) (holding that the Veteran was not precluded under 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act from establishing service connection with proof 
of direct actual causation).  However, where the issue 
involves a question of medical causation, competent evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As noted above, the Veteran's STRs are negative for a 
diagnosis of or treatment for bilateral CTS or a disability 
manifested by wrist and/or hand problems.  Rather, the first 
medical evidence of pertinent disability is dated August 
1998, approximately six years after discharge from service.    

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the 
lapse of years between discharge from service and onset of 
the Veteran's bilateral CTS is evidence against the claim.  
Furthermore, although the Veteran has currently diagnosed 
bilateral CTS, there is no competent, probative medical 
evidence of record linking this disability on a direct basis 
to the Veteran's period of active service.  The most recent 
VA C&P peripheral nerves examination conducted in March 2008 
specifically weighs against such a conclusion.  

The Board notes that the Veteran has expressed his own 
opinion that the currently diagnosed bilateral CTS is related 
to service, and specifically, to his frequent use of a spray 
gun when painting military vehicles.  The United States Court 
of Appeals for Veterans Claims (Court) has in the past held 
that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  However, the Court has also held that lay persons, 
such as the Veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability that may be related 
to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of observing symptoms such as 
hand or wrist pain and weakness, if any, but he is not 
competent (i.e., professionally qualified) to offer a 
diagnosis or an opinion as to the cause of this disability, 
or the relationship to service, if any.

The evidence of record does not establish continuity of 
symptomatology.  The Veteran was not diagnosed with or 
treated for bilateral CTS in service.  There is no evidence 
of continuity of symptoms until many years after discharge 
from service (i.e., not until at least August 1998), and 
there is no evidence, aside from the Veteran's own 
statements, linking the currently diagnosed bilateral CTS to 
service.  As such, the Board concludes that the preponderance 
of the evidence is against a finding of continuity of 
symptomatology in this case.

In this regard, the Board finds the March 2008 VA C&P 
peripheral nerves examination to be highly probative evidence 
on the issue of service connection.  The examiner thoroughly 
reviewed the claims file, and based on his professional 
experience and training, concluded that it was "less likely 
as not" that the Veteran's bilateral CTS was related to 
spray painting vehicles in service, particularly where, as 
here, there was (1) no evidence of a diagnosis of or 
treatment for CTS or a disability manifested by wrist and/or 
hand problems in service; and (2) the first evidence of 
pertinent disability was dated many years after discharge 
from service.

On the other hand, the Board is aware that the March 2008 
VA C&P examiner also indicated that he "cannot totally 
exclude that his spray painting of vehicles was the onset 
of his CTS" in light of the history provided to the 
examiner by the Veteran.  As noted above, however, the 
Veteran's assertions that he complained of hand and wrist 
pain or problems in service are not supported by the 
objective medical evidence of record.  See generally, 
Veteran's STRs.  Further, an opinion that a current 
disorder could be related to service is not adequate to 
support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against Veteran's claim of service connection 
for bilateral CTS, to include as due to undiagnosed illness, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist
	
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the Veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the Veteran  
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between a Veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

The Veteran did not receive proper VCAA notice in this case.  
However, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate the 
Veteran's service connection claim for bilateral CTS, to 
include as due to undiagnosed illness, did not affect the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

In May 2004, prior to the initial unfavorable decision on the 
claim by the AOJ, the Veteran was provided notice of what 
evidence was required to substantiate the service connection 
claim on a direct basis and of the Veteran's and VA's 
respective duties for obtaining evidence.  The RO 
subsequently issued the September 2004 rating decision 
currently on appeal and provided the Veteran was additional 
notice of the information and evidence needed to substantiate 
a service connection claim based on undiagnosed illness.  
Specifically, the Veteran was advised of the need to show 
evidence of a "qualifying chronic disability."  This term 
was defined in part and the Veteran was also informed that 
the claimed illness must have persisted for a period of six 
months to satisfy the requirement for chronicity.  The 
Veteran was further notified that his claim was denied 
because the claimed disability stemmed from a known clinical 
diagnosis (i.e., CTS) that neither occurred in nor was caused 
or aggravated by service.

The Veteran was also provided with notice, in June 2006, of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
That same month, the RO issued a statement of the case (SOC) 
in which the Veteran was advised of the criteria needed to 
substantiate a service connection claim based on undiagnosed 
illness as contained in 38 C.F.R. § 3.317.  The Veteran's 
claim was subsequently readjudicated following this notice by 
way of a supplemental statement of the case (SSOC) issued in 
June 2008.

Based on the notices provided to the Veteran, including the 
May 2004 and June 2006 notice letters, the VARO decision, the 
June 2006 statement of the case, and the June 2008 
supplemental statement of the case, the Board finds that a 
reasonable person could be expected to understand what 
information and evidence is required to substantiate the 
service connection claim for bilateral CTS, to include as due 
to undiagnosed illness.  These documents, in conjunction with 
the VCAA letters, explained what information and evidence was 
needed to substantiate the claim, and a reasonable person 
would be expected to understand the information contained 
therein.  

The Board further notes that the Veteran has made specific 
arguments during the pendency of this claim indicating that 
his currently diagnosed bilateral CTS was (1) related to 
service; or (2) due to undiagnosed illness.  See January 
2004, September 2005, and August 2006 statements.  Moreover, 
the Board notes the Veteran has had representation throughout 
the duration of the appeal.  See Overton,  20 Vet. App. at 
438 (appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error").  In sum, the 
Board finds that there is no prejudice with regard to any 
deficiency in the notice to the Veteran or the timing of the 
notice.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  The Veteran was afforded a VA 
examination in connection with the claim currently on appeal.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


